Citation Nr: 0408028	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), to include the question of 
whether a substantive appeal as to the denial of this claim 
was timely filed.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, to 
include the question of whether a substantive appeal as to 
the denial of this claim was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  

These matters come to the Board on appeal from rating 
decisions of the RO that denied the benefits sought on 
appeal.  

In January 2002, the veteran and his spouse offered testimony 
during a hearing before an RO Decision Review Officer; a 
transcript of that hearing is of record.

For the reason expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required


REMAND

In a January 2004 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran checked a box indicating that he wanted 
a Board hearing at a local VA office before a Member of the 
Board (Travel Board hearing).  In a memorandum forwarding the 
VA Form 9 to the RO, the veteran's representative indicated 
that the veteran wanted either a Travel Board or 
videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony during a Board hearing.  

To ensure that all due process requirements are met, the 
matters on appeal are hereby REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should clarify with the 
veteran whether he wants an in person 
Board hearing at the RO, or a Board 
hearing via videoconference.

2.  The RO should appropriately schedule 
the veteran for the requested hearing in 
accordance with his January 2004 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


